Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 12, 2018                                                                                   Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156185                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 156185
                                                                    COA: 336986
                                                                    Wayne CC: 11-010900-FC
  BRANDON LOADMOADRE HOUZE,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the June 1, 2017 order of
  the Court of Appeals is considered, and it is DENIED, because the defendant’s motion
  for relief from judgment is prohibited by MCR 6.502(G).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 12, 2018
           s0905
                                                                               Clerk